DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment  
	Receipt is acknowledged of the preliminary amendment filed on 9/11/2018.  The amendment has been placed of record in the file.
 The Information Disclosure Statements
	The prior art cited in the information disclosure statements filed on 4/19/2019, 12/21/2020, 4/16/2021 has been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said polymeric resin coating" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

 	 Allowable Subject Matter
Claims 1-2, 8-9, 11-19, 21-27, appear allowable once rejection is overcome/corrected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Gorodisher et al. (US 2010/0110544 A1) teaches a magnetically repositionable reflective device for enhancing the visibility of objects, persons and pets, especially in low light environments. The device comprises a magnetically responsive element within a reflective sheath (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI NUR whose telephone number is (571)270-1298.  The examiner can normally be reached on M-F, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ABDULLAHI NUR/Primary Examiner, Art Unit 2886